DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

   MAYERSOHN LAW GROUP, P.A. and ROBYN H. BARRETT, ESQ.,
                       Appellant,

                                      v.

                ANDREA MINSKY and SONDRA MINSKY,
                            Appellee.

                                No. 4D21-416

                                [April 8, 2021]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Mardi Levey Cohen, Judge; L.T. Case
No. COCE19-1565 and CACE19-26076.

    William E. Stacey, Jr., of William E. Stacey, Jr., P.A., Fort Lauderdale,
for appellant.

   Andrea Minsky, Boca Raton, pro se.

   Sondra Minsky, Port St. Lucie, pro se.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN, and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.